Thomas Dickens, J.
This motion is brought to require Harold L. Herrick to appear before a Commissioner to further testify as required by a subpoena served upon him and to produce documents specified therein. Such testimony is sought for use in a Connecticut action. Mr. Herrick’s refusal to answer certain questions or produce certain documents upon his prior appearance before the Commissioner is based on his claim of confidential communication resulting from an attorney-client relationship. The moving party contends that section 353 of the Civil Practice Act is not applicable to this situation, and that the law of Connecticut applies and thereunder such testimony may be elicited.
It is this court’s opinion that to grant the relief requested would be contrary to the public policy of this State.
The general rule is that the law of the place where the testimony is to be heard governs its admissibility (Matter of Roberts, 214 App. Div. 271). However, “ here we are concerned with something more than the mere admissibility of testimony ’ Herrick is an attorney in this State “ and the inquiry concerns *414professional acts done here.” He “ should not be allowed to reveal, much less compelled to, any matter which the public policy of this State deems inviolate” (Matter of Franklin Washington Trust Co. [Levine], 1 Misc 2d 697, 698).
Accordingly this motion is denied.